i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00409-CV

                                     IN RE Vanessa Ann GONZALES


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 15, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 7, 2009, relator filed a petition for writ of mandamus and a motion for temporary

relief. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM




         … This proceeding arises out of Cause No. 2002-EM 5-03761, styled In the Interest of J.L.E., pending in the
           1

407th Judicial District Court, Bexar County, Texas, the Honorable Karen Pozza presiding.